 



EXHIBIT 10.4
Description of Supplemental Bonus Arrangements
Adopted July 28, 2006
On July 28, 2006, the Registrant’s Board of Directors, acting pursuant to the
recommendation of its Compensation Committee, approved potential incentive
compensation of $20,000 to Don T. Scartz, Executive Vice President and Chief
Financial Officer, and $12,000 to each of two other executive officers, in each
case payable if the Registrant’s operating income for the balance of 2006
exceeds management’s then-current internal forecasts by a specified amount
believed by the Board to be significant. The Board similarly approved potential
incentive compensation of $12,000 to the General Manager of the Defense & Space
Systems division, payable if that division’s operating income for the balance of
2006 exceeds management’s current internal forecasts by a specified amount
believed by the Board to be significant.

